Citation Nr: 0927034	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of comminuted fracture of the right tibia and 
fibula.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for numbness and 
tingling of the feet.

4.  Entitlement to service connection for a right hip 
condition.

5.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1949 to 
March 1953 and March 1955 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied an increased rating in excess of 10 
percent for residuals of comminuted fracture of the tibia and 
fibula of the right leg, and denied service connection for a 
neck condition, right hip condition, numbness and tingling of 
feet, and low back condition.  The Veteran was scheduled for 
a Board hearing in May 2009 but failed to report or indicate 
any desire to reschedule.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for a low back condition and 
numbness and tingling of the feet are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of comminuted fracture to the 
right tibia and fibula are manifested by a slight medial 
deviation on the distal tibia, some limitation of motion in 
the right ankle, an antalgic gait favoring the right leg, and 
fatigability after prolonged walking.

2.  The medical evidence shows that the Veteran does not have 
a present disability of the neck.

3.  The medical evidence shows that the Veteran does not have 
a present disability of the right hip.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of comminuted fracture to the right tibia and 
fibula are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic 
Code 5262 (2008).

2.  The criteria for service connection for a neck condition 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).

3.  The criteria for service connection for a right hip 
condition are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  The RO provided the appellant 
with notice of the criteria for assigning effective dates, 
disability ratings, and the diagnostic criteria for the right 
leg disability in March 2006, October 2008, and November 
2008, subsequent to the initial adjudication.  While these 
notice letters were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in a November 2008 supplemental 
statement of the case, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).   

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the right leg disability.  A VA examination was 
not provided with respect to the service connection claims 
for the neck and right hip conditions.  As discussed below, 
there is no evidence that these conditions were incurred in 
or aggravated by service.  Under these circumstances, VA's 
duty to assist doctrine does not require that the Veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II. Increased rating

The RO granted service connection for residuals of fracture 
to the right leg in May 1972 assigning a 10 percent 
evaluation, effective May 1, 1972.  The Veteran filed a claim 
for an increased rating in June 2004.

Although the RO denied the claim for an increased rating for 
residuals of fracture to the right tibia and fibula, the RO 
granted service connection for degenerative joint disease of 
the right knee in November 2008, assigning a 10 percent 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's residuals of comminuted fracture of the right 
tibia and fibula are rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Under Diagnostic Code 5262, malunion 
of the tibia and fibula with slight knee or ankle disability 
warrants a 10 percent evaluation.  Malunion with moderate 
knee or ankle disability warrants a 20 percent evaluation, 
and with marked knee or ankle disability, a 30 percent 
evaluation.  Nonunion of the tibia and fibula with loose 
motion requiring brace warrants a 40 percent evaluation.

A November 2007 VA examination report noted that the Veteran 
had a right knee disability related to his service-connected 
residuals of fracture to the right tibia and fibula.  As 
noted, the Veteran was granted service connection for 
degenerative joint disease of the right knee in November 
2008.  Therefore, whether a slight, moderate, or marked knee 
deformity is involved with his impairment of the tibia and 
fibula will not be addressed, as the Veteran cannot be 
compensated more than once for the same disability.  See 
38 C.F.R. § 4.14.

Normal range of motion of the ankle is from 0 to 20 degrees 
of dorsiflexion (toe up) and 0 to 45 degrees of plantar 
flexion (toe down).  See 38 C.F.R. § 4.71a, Plate II.

A September 2004 VA examination report shows the Veteran 
reported that after his fracture to his right tibia and 
fibula in 1957, he developed a mild deformity with outward 
bending of his lower extremities.  He states that he 
experienced mild aching pain in his lower extremities and the 
ankle due to misalignment.  He denied any surgical procedure 
to the right tibia and fibula since his last injury.  On 
physical examination, his gait was mildly antalgic.  He did 
not use any assistive devices.  The ankles were inspected for 
landmarks, medial malleolus, lateral malleolus, and Achilles 
tendons.  Range of motion showed dorsiflexion to 15 degrees 
on the right.  Plantar flexion on the right was to 40 
degrees.  Inversion on the right was to 20 degrees and 
eversion on the right was to 10 degrees.  Abduction was to 10 
degrees and adduction was to 20 degrees.  The neurovascular 
examination was intact; there was no edema.  There was mild 
tenderness to the tibiotalar joints and mid tibia of the 
right lower extremity.  The diagnosis was tibialis 
tendonitis, chronic right ankle, with age appropriate 
osteoarthritis.  X-ray examination of the right ankle showed 
prior mid tibial fracture with associated remodeling; no 
acute process was noted.  The examiner estimated that when 
the Veteran was in pain he was limited an additional 10 
percent in endurance, speed, and strength.

A December 2005 VA medical record notes that the Veteran's 
gait was slightly antalgic favoring the right leg.  He was 
not able to tandem walk due to decreased balance.   Balance, 
rapid alternating movements, and sensory function were 
intact. 

A November 2007 VA examination report notes that after his 
comminuted tibia/fibula fracture of the right leg healed, a 
slight medial deviation was noted on the distal tibia.  He 
subsequently had physical therapy.  Currently, the Veteran 
states that his right leg in the middle did not hurt much.  
He reported that he had a leg length discrepancy.  He wore a 
heel protector in the right shoe because he believed his 
right leg was shorter than the left.  He did not use any 
other assistive devices.  He stated that his physical work 
was limited in that he did not carry anything more than 45 
pounds and he usually did not walk more than a mile.  He did 
not describe ankle discomfort as pain, but as mild stiffness 
to a level 4, associated with movement.  He took aspirin and 
had a flare-up weekly that lasted for hours, and then 
resolved.  He did not wear a brace on the ankle.  He did not 
have giving out or instability but reported some fatigability 
after walking a mile.  He never had ankle surgery or 
fracture.  He reported daily activities were affected in that 
he just walked slowly.  

On physical examination, the Veteran ambulated with a mildly 
antalgic gait favoring the right leg; but his gait was brisk 
and he did not use any assistive devices.  All of the 
ligaments were considered stable and intact.  The thigh 
circumference was 45 cm on the right and 46 cm on the left.  
The calf circumference was 34 cm bilaterally.  The leg length 
was measured and found to be approximately equal at 89 cm 
bilaterally.  There was no evidence of a discrepancy on this 
examination.

In standing view, looking at the Veteran's Achilles tendons, 
there was a slight varus angulation estimated to be 1 degree 
on the left and 2 degrees on the right with the heel curving 
in slightly.  The medial malleolus of the right ankle was 
tender to palpation.  The Achilles tendons on both sides were 
nontender.  They were vertically aligned in standing and non-
weight-bearing status.  There was no swelling of the ankles.  
Adduction was to 20 degrees bilaterally without pain.  
Abduction of the ankles was to 10 degrees bilaterally without 
pain.  Inversion of the right ankle was to 20 degrees; 
eversion was to 10 degrees bilaterally.  Plantar flexion was 
to 45 degrees bilaterally without pain; and dorsiflexion was 
to 15 degrees on the right with no pain.  Each of these 
ranges of motion was repeated three times with no additional 
motion loss.  The tibial area in the right leg was palpated 
without any tenderness.  X-ray examination showed no acute 
fracture or malalignment; healed fractures of the mid tibia 
and fibula diaphysis; and stable degenerative changes of the 
right ankle.  The diagnoses were tibialis tendonitis, right 
leg healed fracture on x-ray; and right ankle degenerative 
joint disease sclerosis seen on x-ray.  The examiner stated 
that it was deemed at least as likely as not that the ankle 
conditions were the result of and/or caused by the right leg 
condition.

The medical evidence shows that the fracture of the right 
tibia and fibula has healed with a slight medial deviation on 
the distal tibia.  Since the right knee disability is not 
addressed, the determinative factor is whether the right 
ankle disability, which is shown by the November 2007 
examination report to be related to the residuals of fracture 
to the right tibia and fibula, is a slight, moderate, or 
marked disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  The medical findings show a 2 degree slight varus 
angulation of the right Achilles tendon with the heel curving 
in slightly.  The medical findings also show the most the 
Veteran could dorsiflex his ankle (raise toe up) was to 15 
degrees, which is 5 degrees less than normal.  The most he 
could plantar flex his ankle in 2004 (point the toe downward) 
was to 40 degrees, which also is 5 degrees less than normal.  
The 2004 examiner estimated that when the Veteran was in pain 
he was limited an additional 10 percent to endurance, speed, 
and strength, which would approximately mean dorsiflexion to 
10 degrees and plantar flexion to 35 degrees.  Later 
examination in 2007, however, showed full plantar flexion to 
45 degrees and dorsiflexion to 15 degrees with no additional 
loss in either movement after repetitive motion.  Although 
the Veteran stated that he had a leg length discrepancy, the 
November 2007 VA examination showed that the leg lengths were 
approximately equal, as were the circumferences of the thighs 
and ankles.  The Veteran's gait was antalgic favoring the 
right, but it was a brisk gait and the Veteran did not use 
any assistive device.  He did not have giving out or 
instability of the ankle although he reported some 
fatigability after walking a mile.

The medical evidence does not more closely rise to the level 
of moderate ankle disability.  The most significant 
impairment is some limitation of motion in the ankle, an 
antalgic gait, and fatigability after prolonged walking; but 
the Veteran is shown to be functional in spite of his right 
leg and ankle disability without the use of a brace or cane.  

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran is unable to walk for prolonged distances and has 
limitation of motion in the right ankle due to the residuals 
of his comminuted fracture of the right tibia and fibula.  
Any functional impairment, however, already has been 
considered by the 10 percent rating assigned.  Further, the 
most recent medical evidence shows there is no additional 
motion loss after repetitive movement of the right ankle.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the right leg and ankle has been 
relatively stable throughout the appeals period, or at least 
has never warranted a rating higher than 10 percent.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran reportedly is retired having previously 
worked as an accountant; so there is no evidence of any 
marked interference with employment.  The record also does 
not show any frequent periods of hospitalization due to his 
service-connected right leg disability.  The current 
schedular criteria adequately compensate the Veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The preponderance of the evidence is against the increased 
rating claim for residuals of comminuted fracture to the 
tibia and fibula; there is no doubt to be resolved; and an 
increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

III. Service connection

The Veteran contends that he has a neck condition and a right 
hip condition, both secondary to his service-connected right 
leg disability.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Current medical records show that the Veteran does not have a 
present disability in the neck or right hip.  A June 2004 VA 
primary care visit note shows neck rotation side to side, 
hyperextension, and flexion had full range of motion.  
Strength and motor skills were 5 out of 5 in the bilateral 
lower extremities.  A December 2005 VA medical record notes 
that, other than the service-connected right leg condition, 
joints and muscles were otherwise symmetric without swelling 
or masses.  Balance, rapid alternating movements, and sensory 
functions were intact.  The Veteran denied any swelling, 
muscle aches, muscle stiffness, or pain down the back of his 
legs associated with weakness.  None of the remaining medical 
evidence of record shows any disability or impairment 
involving the neck or right hip. 

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Veteran genuinely believes that he has neck and right hip 
conditions related to his service-connected right leg 
disability.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis or 
etiology of any neck or hip disability and his views are of 
no probative value.  And, even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
medical evidence of record, which shows that the Veteran does 
not have a present neck or right hip disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claims for a neck condition and right hip 
condition; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of comminuted fracture of the right tibia and 
fibula is denied.

Entitlement to service connection for a neck condition is 
denied.

Entitlement to service connection for a right hip condition 
is denied.


REMAND

The Veteran seeks service connection for a back condition 
secondary to his service-connected right leg condition.  The 
service treatment records show that the Veteran broke his 
right leg in a motor vehicle accident in November 1956.  
During his October 1971 retirement physical, the Veteran 
stated that he had been having low back pain off and on since 
1970.  There was no history of injury to his back.

After service, a June 2004 VA primary care note shows the 
Veteran reported a backache.  An October 2004 letter from the 
Veteran's private physician noted that the Veteran had 
chronic back pain status post extensive work-up.  The back 
pain had occurred for several years and while it had not 
progressed, it also had not improved.  An August 2005 note 
from the same private physician notes that the Veteran had 
complaints of back pain, which the Veteran stated started 
over 20 years ago.  The Veteran stated that he fractured his 
right leg and that walking differently caused him to develop 
back pain.  X-ray examination of the lumbar spine in June 
2005 was noted to show fusing of the sacroiliac joints along 
with lumbar lordosis.  The Veteran also had tenderness to 
palpation in the low back and complaints of pain with lumbar 
flexion and extension.  The impression was degenerative disc 
disease.  The examiner again noted that the Veteran reported 
his symptoms began after a fracture to his right leg.  The 
examiner found that it was quite possible that the Veteran 
had underlying degenerative changes and possibly might have 
had an ankylosing spondylitis based on his x-rays.  The 
fracture to his leg would result in him changing posture and 
the change in posture could certainly put greater stress on 
the intervertebral disc, causing him to develop disc bulging 
and pain.  

As the medical evidence shows some indication that the 
Veteran has a current back disability related to his service-
connected residuals of comminuted fracture to the right tibia 
and fibula, a medical opinion should be provided to resolve 
this matter.

The issue of entitlement to service connection for numbness 
and tingling of the feet is inextricably intertwined with the 
issue being remanded herein. The private physician noted in 
August 2005 that the Veteran had lower extremity radiculitis 
and that degenerative changes in the spine might result in 
inflammation, resulting in lower extremity paresthesias.  As 
the outcome of the back disability claim affects the outcome 
of the service connection claim for numbness and tingling of 
the feet, the service connection claim for a back condition 
must be addressed by the RO prior to the Board's 
consideration of the numbness and tingling of the feet claim 
on appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the Veteran has any present back 
disability that is at least as likely as 
not caused or aggravated by his service-
connected residuals of comminuted fracture 
to the right tibia and fibula.  

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

2.  If the back disability is shown to be 
related to the service-connected residuals 
of comminuted fracture to the right tibia 
and fibula, the orthopedic examiner should 
state whether the Veteran has any 
disability in the lower extremities 
manifested by numbness and tingling of the 
feet related to the back disability. 

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the claims.  If any of the 
benefits sought are not granted, the 
appellant and should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


